IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                        : NO. 487
                              :
REAPPOINTMENTS TO INTERBRANCH : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL :
AND ETHNIC FAIRNESS           :


                                       ORDER


PER CURIAM


         AND NOW, this 12th day of October, 2017, Lucille Marsh, Esquire, Lackawanna

County, and Rhonda Hill Wilson, Esquire, Philadelphia, are hereby reappointed as

members of the Interbranch Commission for Gender, Racial and Ethnic Fairness for a

term of two years, commencing December 31, 2017.